410 F.2d 761
UNITED AIRCRAFT INTERNATIONAL, Plaintiff-Appellant,v.GREENLANDAIR, INC., Defendant-Appellee.
No. 574, Docket 33258.
United States Court of Appeals Second Circuit.
Argued May 13, 1969.Decided May 13, 1969.

Ernest D. Kennedy, Mendes & Mount, New York City, Day, Berry & Howard, Hartford, Conn., for plaintiff-appellant.
Douglas B. Bowring, Haight, Gardner, Poor & Havens, New York City, Shipman & Goodwin, Hartford, Conn., for defendant-appellee.
Before WATERMAN, SMITH and KAUFMAN, Circuit Judges.
PER CURIAM:


1
The order entered below dismissing the plaintiff-appellant's petition for a preliminary injunction and dismissing its complaint in which it sought permanently to restrain an arbitration proceeding and also sought a declaration that the dispute was not arbitrable is affirmed on the January 10, 1969 opinion of Judge Blumenfeld, reported at 298 F.Supp. 1329 (D.Conn.1969).